Citation Nr: 1526808	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-30 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to October 21, 2009 for the Veteran's service-connected psychiatric disorder.  

2.  Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person prior to October 21, 2009.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and L.D.
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to May 1963.  The Veteran died in October 2010; the Appellant here is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  As the Appellant resides in Georgia, the Atlanta RO has jurisdiction over the claim.

The Appellant and her daughter, L.D., appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to dependency and indemnity compensation and entitlement to death pension benefits have been raised by the record in a January 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In September 2010, the Board granted the Veteran's appeal for entitlement to service connection for a psychiatric disorder.

2.  The Veteran died in October 2010; the Appellant here, the Veteran's surviving spouse, filed a claim to substitute for the Veteran in February 2011.

3.  The RO issued a rating decision effectuating the Board's September 2010 grant in September 2011; the Appellant thereafter filed a notice of disagreement.

4.  Because the Board granted the claim in full before the Veteran's death, he is not considered to have had a claim or an appeal pending before VA at the time of his death.  


CONCLUSIONS OF LAW

1.  Because the Veteran did not have a claim or an appeal pending at the time of his death, the criteria for an initial disability rating in excess of 10 percent prior to October 21, 2009 for a psychiatric disorder have not been met.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014).

2.  Because the Veteran did not have a claim or an appeal pending at the time of his death, the criteria for special monthly compensation based on a need for the regular aid and attendance of another person prior to October 21, 2009 have not been met.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA's duties to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In this case, the facts are not in dispute.  Resolution of the appeal is dependent on interpretation of the regulation pertaining to substitution.  Because no reasonable possibility exists of substantiating the claim, no discussion of the duties to notify and to assist is warranted.

II.  Entitlement to Increased Ratings and SMC

Prior to October 2008, when a veteran claimant died with an appeal pending, a narrow class of beneficiaries was able to file a claim and seek the benefits for which the Veteran would have been entitled to if not for his death.  See 38 U.S.C.A. § 5121.  Since that date, however, statutory and regulatory changes allow a member of that narrow class of beneficiaries to substitute for the veteran and continue to prosecute any pending claims.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

The ability to prosecute claims under the new substitution rule, though greatly expanded from the days of pure accrued benefits claims, remains limited.  Specifically, the regulation provides that, in order for a substituted claimant to move forward, "a claim or appeal must be pending."  38 C.F.R. § 3.1010(g)(1).  

A claim is considered to be pending "if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim," or if at the time of the claimant's death, "the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired."  38 C.F.R. § 3.1010(g)(1)(i).  

An appeal is considered to be pending "if a claimant filed a notice of disagreement in response to a notification from an agency of original jurisdiction of its decision on a claim, but dies before the Board of Veterans' Appeals issues a final decision on the appeal."  38 C.F.R. § 3.1010(g)(1)(ii).  If the Board has issued a final decision prior to the claimant's death, then "the appeal is not pending before VA for purposes of this section."  Id.  

The basic facts of this case are not in dispute.  In March 2004, the Veteran filed a claim to reopen a previously denied claim for service connection for a psychiatric disorder.  After this claim was denied, the Veteran perfected an appeal to the Board.  In October 2007, the Board reopened the Veteran's claim for service connection, and it remanded the claim for further development.  The Veteran underwent a VA examination in October 2009.  When the case returned to the Board in September 2010, based on the results of that examination, the Board granted service connection for a psychiatric disorder.  As the Board granted service connection for the only issue before it, this decision represented a complete grant of benefits on appeal.

After the Board's decision but prior to the RO's issuance of a rating decision effectuating the grant of service connection, the Veteran died in October 2010.  The Appellant here filed a claim to substitute for the Veteran in February 2011.

In September 2011, the Philadelphia RO issued a rating decision that implemented the Board's September 2010 grant.  Specifically, the RO granted service connection for a psychiatric disorder, assigning and effective date for service connection of March 10, 2004.  It assigned a 10 percent rating from March 10, 2004 until October 21, 2009 (the date of the Veteran's VA examination); from that point forward, it assigned a 100 percent rating.  It also granted special monthly compensation based on the need for aid and attendance effective October 21, 2009.

In November 2011, the Appellant filed a notice of disagreement with the September 2011 rating decision; specifically, she argued that the Veteran's disability warranted a higher rating prior to October 21, 2009, and that he should have been entitled to special monthly compensation prior to that date.  The RO issued a statement of the case in September 2012, and the Appellant thereafter filed a timely substantive appeal.  She and her daughter testified before the undersigned VLJ in March 2015.  

Given these facts, the Board must deny both claims on appeal.  As noted above, in order for a claimant to validly substitute for a deceased veteran, that veteran must have had a claim or an appeal pending before VA.  Unfortunately, due to the timing of the Veteran's death in relation the Board's decision on his claims, he had neither.   

Again, in order for a claim to be considered pending, either the AOJ must not have made a decision at the time of the claimant's death, or if it had issued a decision, then the claimant must not have filed a notice of disagreement.  38 C.F.R. § 3.1010(g)(1)(i).  Neither condition is satisfied here.  The AOJ issued its decision denying the Veteran's claim to reopen in August 2004.  The Veteran filed a notice of disagreement with that decision in September 2004.  He therefore could not be considered to have a claim pending at the time of his death.

In order for an appeal to be considered pending, the Veteran would have to have died "before the Board of Veterans' Appeals issues a final decision on the appeal."  38 C.F.R. § 3.1010(g)(1)(ii).  Here, however, the Board issued its decision in September 2010, and the Veteran died the next month.  Because the Board issued its decision before the Veteran's death, he cannot be considered to have had an appeal pending at the time of his death.  

Finally, pursuant to the applicable regulation, "a substitute may not add an issue to or expand the claim."  38 C.F.R. § 3.1010(f)(2).  Even if the Board were to find that the Veteran had a claim or an appeal pending at the time of his death, that claim would be limited to the issue of entitlement to service connection (which was granted in full by the Board decision), and the Appellant here would not be permitted to add to the issues or expand the claim, including by seeking increased ratings or special monthly compensation.  

The Appellant and her attorney did an excellent job of presenting their case to the Board, and the Board understands their contentions and is sympathetic to the Appellant's position.  That said, the Board simply has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress.").  


In summary, the Board determines that the Veteran did not have a claim or an appeal pending at the time of his death.  Accordingly, the claims on appeal must be denied.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to October 21, 2009 for the Veteran's service-connected psychiatric disorder is denied. 

Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person prior to October 21, 2009 is denied.




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


